DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 103 rejection of claims 1 and 11 have been considered and found persuasive due to amendments, and the rejection has been withdrawn. See detailed reason for allowance below. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Iyengar et al. (US 2013/0332157) in view of Truong et al. (US 2014/0148224):
Iyengar teaches a method comprising: receiving, at data processing hardware of a user device, a sequence of acoustic frames from a first microphone of the user device, the sequence of acoustic frames containing voice data and transient noise captured by the first microphone; receiving, at the data processing hardware, from a second microphone of the user device, information about the transient noise, wherein the second microphone is located: separately from the first microphone; and proximate to a source of the transient noise; estimating, by the data processing hardware, using a statistical model configured to map the second microphone onto the first microphone, a contribution of the transient noise in the respective acoustic frame received from the first microphone based on the information about the transient noise received from the second microphone; producing, by the data processing hardware, a voice frame with reduced transient noise by extracting the voice data from the respective acoustic frame received from the first microphone based on the estimated contribution of the transient noise; and generating, by the data processing hardware, an audible output based on the sequence of acoustic frames and the voice frame produced from the sequence of acoustic frames ([Figs. 1-2, 5 & 7] [0020-0038] audio noise processing and noise reduction using multiple microphones; mic1 is a primary microphone which is closer to the desired sound source than mic2 is secondary microphone; both microphones collected both sound source and noise; each sequence audio data may be arranged as a series of frames; taking the difference between the two microphone signals, namely .DELTA.X, may result in a relatively small amount of attenuation of the desired source; when a speech signal is present, .DELTA.X may in essence be an estimate of the speech signal; this then implies that the mic2 signal output is a good approximation to the background noise as picked up by mic1, such that during speech activity, the signal at mic2 or X.sub.2(k) is a close approximation to the noise component V.sub.1 that is present in the signal from mic1; DELTA.X may be used to determine if speech activity by the talker is present--similar to a voice activity detector (VAD); a VAD decision can thus be implemented for each frequency bin, by comparing .DELTA.X to a threshold; noise estimate produced by each estimators A and B is a respective noise estimate vector, this vector has spectral noise estimate components, each being a value associated with a different audio frequency bin; combiner-selector updates its respective noise estimate vector in every frame based on the audio date in very frame, and on per frequency bin basis; a combiner-selector receives the two noise estimates and generates a signal output noise estimate to output a noise reduced signal).
The difference between the prior art and the claimed invention is that Iyengar does not explicitly teach for each respective acoustic frame in the sequence of acoustic frames: determining, by the data processing hardware, based on the sequence of acoustic frames and the information about the transient noise, whether the respective acoustic frame includes at least a threshold amount of transient noise; and when the respective acoustic frame includes at least the threshold amount of transient noise: estimating noise.
Truong teaches for each respective acoustic frame in the sequence of acoustic frames: determining, by the data processing hardware, based on the sequence of acoustic frames and the information about the transient noise, whether the respective acoustic frame includes at least a threshold amount of transient noise; and when the respective acoustic frame includes at least the threshold amount of transient noise: estimating noise ([0095-0099] the subband analysis block 203 splits the main microphone signal y.sub.1[n] 201 into subband signals Y.sub.1(1,m) 205 to Y.sub.1(k-1,m) 230 and Y.sub.1(k,m) 207; the subband analysis block 204 splits the reference microphone signal y.sub.2[n] into subband signals Y.sub.2(1,m) 208 to Y.sub.2(k-1,m) 209 and Y.sub.1(k,m) 210; where |Y.sub.mic(i,m)| and |Y.sub.spk(i,m)| are the energy or amplitude levels of the main microphone signal and the speaker signal in the ith subband and the mth audio frame; the DSP 125 determines the sum S(m), described above, for each audio frame m (step 311); after determining the sum S(m), the DSP 125 compares the sum to a threshold value Th (step 312)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Iyengar with teachings of Truong by modifying the audio noise estimation and audio noise reduction using multiple microphones as taught by Iyengar to include for each respective acoustic frame in the sequence of acoustic frames: determining, by the data processing hardware, based on the sequence of acoustic frames and the information about the transient noise, whether the respective acoustic frame includes at least a threshold amount of transient noise; and when the respective acoustic frame includes at least the threshold amount of transient noise: estimating noise as taught by Truong for the benefit of suppressing far field noise (Truong [0001]).
The difference between the prior art and the claimed invention is that Iyengar nor Truong explicitly teaches determining based on the sequence of acoustic frames, a median error magnitude, and the information about the transient noise, whether the respective acoustic frame includes at least a threshold amount of transient noise.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Iyengar and Truong to include determining based on the sequence of acoustic frames, a median error magnitude, and the information about the transient noise, whether the respective acoustic frame includes at least a threshold amount of transient noise. Therefore, the claimed invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/               Examiner, Art Unit 2656